Opinion by
Cline, J.
The petitioner testified that she imported an iron cot with spring and mattress and some other goods and that when the invoice arrived she sent it to her customs broker to make entry. It appeared from the testimony of the customs broker that in making entry he deducted from the value of certain *400upholstery cloth the values of the cotton mattress and cushions which were, in fact, included in the value of the spring mattress, but that the total on the entry was the same as the total value of the invoice, and that his action was due to the joint understanding between himself, and the appraiser. The collector assessed 14 percent additional duties. It was found that the petitioner in making entry acted without intention to misrepresent the facts, or to deceive the appraiser as to the value of the merchandise, dr to defraud the revenue of the United States. The petition was therefore granted.